Citation Nr: 1637200	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-27 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for broken ribs.

2.  Entitlement to service connection for a head scar.
 
3.  Entitlement to service connection for a left shoulder injury.

4.  Entitlement to service connection for a punctured lung.
 
5.  Entitlement to service connection for a broken right hand.

6.  Entitlement to service connection for a back disability.
 
7.  Entitlement to service connection for a traumatic brain injury (TBI), to include as secondary to a heat stroke.
 
8.  Entitlement to service connection for a broken right leg.
 
9.  Entitlement to service connection for osteoporosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The appellant served on active duty for training from February to May 1981, with additional service in the National Guard. 

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for broken ribs, a head scar, a left shoulder injury, a punctured lung, a broken right hand, a back disability, a traumatic brain injury, a broken right leg, and osteoporosis.  The Veteran filed a notice of disagreement (NOD) on April 2010.  A statement of the case (SOC) was provided on June 2010.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on June 2010.

These claims were previously before the Board in January 2014, at which time they were remanded for additional development.  That development having been completed, these claims are once again before the Board.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The appellant does not have a current head scar; or residuals of a punctured lung, a broken right hand, a TBI, or a broken right leg.

2.  There is no nexus between any in-service injury or disease and a current disability of the ribs, left shoulder, or low back, to include osteoporosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for broken ribs have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for a head scar have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

3. The criteria for service connection for a left shoulder injury have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

4.  The criteria for service connection for a punctured lung have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

5.  The criteria for service connection for a broken right hand have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

6.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

7.  The criteria for service connection for a TBI, to include as secondary to heat stroke, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

8.  The criteria for service connection for a broken right leg have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

9.  The criteria for service connection for osteoporosis have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

As to the current appealed claims, information concerning the VCAA duty to notify was sent to the Veteran in a letter dated August 2009. The letter fully addressed the notice elements.  The letter advised the Veteran of the information required to substantiate the claims and of his and VA's respective duties for obtaining evidence. The letter also informed the Veteran of how VA determines disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated the Veteran's service treatment records, relevant records from his service personnel file, private treatment records, and VA treatment records with the claims file. 

However, it has been determined that a portion of the Veteran's service treatment records (STRs) that have been previously referenced by him are unavailable. He contends that his claimed disabilities are due to service and he indicates that he was admitted to the hospital at Fort Sill, Oklahoma (where he was stationed during service).  Unfortunately in this case, the majority of the appellant's STRs are unavailable.  In October 2009, the RO advised the Veteran that all efforts to obtain STRs for the period of active duty training from February 1981 to May 1981 had been exhausted.  

The Board, in its January 2014 Remand, however, noted that in-service hospitalization records are sometimes stored at the National Personnel Records Center (NPRC) separately from other STRs.  

In March 2014, the RO submitted a request to the NPRC in order to attempt to locate any of the STRs referenced by the Veteran.  In April 2014, all available STRs and service personnel records were provided to the RO, but it was indicated that the specific records referenced by the Veteran were unavailable.  Service personnel records were obtained.  As such, the Veteran was notified on October 2014 of such findings and afforded an opportunity to submit any alternative records, but no additional records were received.

Due to the unavailability of the records in question, VA has a heightened duty to assist the Veteran in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365   (1991).  This duty includes a search for alternate medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  Here, VA has discharged its duty to locate alternate records and, as such, the Board shall carefully consider the benefit-of-the-doubt rule in adjudicating the Veteran's claim.

The Veteran has not been afforded VA examinations regarding his claims.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

As discussed below, for the issues of a head scar, a punctured lung, a broken right hand, a TBI, and a broken right leg, there is no competent evidence of current diagnoses or signs or symptoms of the claimed disabilities.  

In regard to the issues of the Veteran's rib, left shoulder, and low back disabilities, and osteoporosis, there is not credible evidence that the claimed disabilities may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In view of the foregoing, the Board finds no further notice or assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

In January 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay evidence of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Background

The Veteran contends that he had an in-service motor vehicle accident, which resulted in a head scar, a punctured lung, a broken right hand, a TBI, a broken right leg, broken ribs, a left shoulder injury, a back injury, and osteoporosis.  The accident occurred at Fort Sill, Oklahoma, while he was on active duty for training and was subsequently hospitalized.  Alternatively, the Veteran has alleged that his TBI is the result of heat stroke during a period of service at Fort Hood in 1984.

The available STRs and service personnel records are absent any discussion of a motor vehicle accident or heat stroke.  They also include no mention of any treatment or diagnosis of any disabilities related to a head scar, a punctured lung, a broken right hand, a TBI, a broken right leg, broken ribs, a left shoulder injury, a back injury, or osteoporosis.  

A 1984 periodic examination shows that the Veteran reported a history of left shoulder fracture in 1983; and a pneumothorax, five broken ribs and 12 stitches in his head.  He indicated that treatment had been at the University of Kentucky Medical Center, but the dates of treatment were not otherwise recorded.  He also reported a history of coughing up blood after a motor vehicle accident, but no date was reported.  On physical examination, all pertinent findings were recorded as normal. 

A medical history completed in July 1995, for enlistment into a National Guard unit reports that the Veteran had no significant medical history.  On examination all findings were within normal limits.

Private treatment records show that in January 1999, the Veteran was diagnosed as having a history of a left shoulder fracture.  There was no indication of the etiology of this condition.  In July 2008, the Veteran was diagnosed as having low back pain and has been treated for such since that time.  There was no indication of the etiology of this condition.  In August 2008, the Veteran was diagnosed as having osteoporosis.  There was also no indication of the etiology of this condition.   In June 2009, the Veteran was diagnosed with the residuals of broken ribs.

Analysis

A Head Scar, a Punctured Lung, a Broken Right Hand, a TBI, and a Broken Right Leg

The first element required for service connection is the existence of a current disability.  Shedden.

The appellant is competent to report an in-service motor vehicle accident, as he did on his 2009 claim for VA benefits; but he provided different history in reports for the service department in 1984 and 1995.  More importantly, there is evidence of current disability related to a head scar, punctured lung, right hand injury, TBI or broken leg.

The 1984 history noted that there had been no sequelae of the pneumothorax or punctured lung.  The private treatment records report a history of multiple traumatic injuries, but there is no specific mention of any current disability.  Nothing in this record identifies any of the injuries as a head scar, a punctured lung, a broken right hand, a TBI, or a broken right leg.

The Veteran would be competent to report current symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He has not; however reported any current symptomatology at any time since at least 1984.  The current disability requirement is only satisfied by evidence of a disability at some point beginning with the period proximate to the claim for service connection.  The Veteran submitted his claim in August 2009.

In the absence of evidence of a current disability; reasonable doubt does not arise and the claims are denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Broken Ribs, Left Shoulder Injury, Back Injury, and Osteoporosis

The evidence does show that there is a current disability for VA purposes, as there is evidence that the Veteran has been diagnosed variously with the residuals of broken ribs and a left clavicle fracture as well as low back pain and osteoporosis as shown in the outpatient treatment records.  

The Veteran's August 2009 claim provides competent evidence of an in-service accident and treatment for the claimed disabilities.  This report is contradicted; however, by the history he provided in 1984 and 1995.  In the 1984 report he indicated that the shoulder fracture had occurred in 1983; and that the broken ribs had been treated near his home in Kentucky.

However, there is no indication in the medical evidence of record, including the Veteran's STRs, showing that there was any in-service event, injury, or illness involving broken ribs, a left shoulder injury, a back disability, and osteoporosis, to include any alleged motor vehicle accident.  As such, there is no in-service incurrence upon which to base service-connection. 

Although the appellant's 1984 records indicate that he reported a history of motor vehicle accident, there was no indication that this event resulted in any of the currently claimed disabilities or took place during a period of active duty or INACDUTRA.  The examinations in 1984 and 1995 do not show any of the currently claimed disabilities or that the Veteran reported any current symptomatology.

The Board finds the 1984 and 1995 records to be more probative than the history reported in the July 2009 claim.  The earlier records are closer in time to the events in question and were created in the course of medical evaluations rather than claims for benefits.  As such, the most probative evidence is against a link between any current residuals of broken ribs; a left clavicle fracture; low back pain or osteoporosis and an event during a period of qualifying service.

The preponderance of the evidence is against these claims; a reasonable doubt does not arise.  Accordingly the claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.

Accordingly, for the reasons and bases discussed above, service connection for broken ribs, a left shoulder injury, a back disability, and osteoporosis is denied.
















						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for broken ribs is denied.

Entitlement to service connection for a head scar is denied.
 
Entitlement to service connection for a left shoulder injury is denied.

Entitlement to service connection for a punctured lung is denied.
 
Entitlement to service connection for a broken right hand is denied.

Entitlement to service connection for a back disability is denied.
 
Entitlement to service connection for a traumatic brain injury, to include as secondary to a heat stroke, is denied.
 
Entitlement to service connection for a broken right leg is denied.
 
Entitlement to service connection for osteoporosis is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


